                                                                        FILED
                                                                 U.S. DISTRICT COURT
                                                                    AUGUSTA niV.
             IN THE UNITED   STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA                2018 DEC 26 PH k'2\
                             AUGUSTA DIVISION


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,                                                         SO.DIST. OF GA.


        Plaintiff,

             V.                                        CV 118-146


VALLEN DISTRIBUTION, INC.
d/b/a HAGEMEYER NORTH AMERICA,
INC.,

        Defendant.




                                ORDER




        Before the Court is Plaintiff Equal Employment Opportunity

Commission's ("EEOC") motion to stay.      (Doc. 19.)         On December 21,

2018,    appropriations for funding     the     EEOC    and    other   Federal

Government     operations    lapsed   causing    a     partial      government

shutdown.     Because the EEOC is prohibited from engaging in its

duties — including litigation activities — without appropriations,

see 31 U.S.C. §§ 1341(a)(1)(B), 1342, it seeks a stay of this

action and an extension of all deadlines.        Upon due consideration,

the EEOC s motion to stay (Doc. 19) is GRANTED.                 This case is

hereby STAYED until the EEOCs funding is restored, and all pending

deadlines in this matter, if any, are extended for the same number

of days as the EEOCs lapse in funding.
    ORDER ENTERED at Augusta, Georgia, this       ay of December,

2018.




                             J. R^NraEyflALL, ^lEF JUD(^E
                             united~|tates district court
                             SOUTEERN DISTRICT OF GEORGIA
